Citation Nr: 0949126	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
sciatica (also claimed as lower extremity nerve damage).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veteran s Affairs (VA) Regional Office (RO), which denied a 
service connection for lumbosacral strain with sciatica.  

The Veteran testified before the undersigned Veterans Law 
Judge in December 2006; a transcript of that proceeding has 
been associated with the claims file.  

Further, in July 2007, the Board remanded this matter for 
further development which, as explained in the REMAND of this 
determination, was not fully accomplished.  

Therefore, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his lumbosacral strain 
with sciatica is the result of a spinal block given during 
his hernia repair surgery in February 1969.  He is currently 
service-connected for the inguinal hernia which, notably, was 
identified while on active duty in August 1967.  

The record reflects a long history of low back symptomatology 
and diagnoses, both orthopedic and neurologic in nature, 
including low back strain, chronic lumbar sprain with 
spondylosis, degenerative disc disease, and sciatic 
neuralgia.  

In an April 2005 letter, a private physician, Dr. Slaughter, 
stated that the Veteran had a cystic mass of the left of his 
spinal column on the low back.  In an October 2005 letter, 
that same physician suggested that the Veteran may have 
adhesive arachonoiditis; he recommended that an 
electromyelogram study (EMG) be conducted in order to rule 
out any such disorder.  

In a May 2006 letter, Dr. Slaughter stated that the Veteran 
suffered spinal fluid leakage from the epidural anesthesia 
given to him during his 1969 hernia repair.  He further 
opined that it was more likely than not that the Veteran 
sustained nerve damage at the time of his hernia surgery.  

Based on the foregoing, the Board remanded the Veteran's 
claim in July 2007 in order to provide him with a VA 
examination of the spine and to obtain a medical opinion as 
to etiology.  In light of the fact that the Veteran's back 
condition appeared to have both orthopedic and neurological 
components, the Board's remand specifically requested that an 
appropriately qualified VA examiner in the field of 
orthopedics and neurology conduct the examination.  In 
addition to the examination, the Board asked that the RO 
specifically comment upon Dr. Slaughter's recommendation for 
an EKG; his diagnosis of a spinal cyst; and his opinion that 
the back/leg pain was caused by epidural leakage during the 
hernia surgery.  

Here, it is noted that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Unfortunately, the September 2008 VA examination was not 
completed in compliance with the aforementioned remand 
instructions.  

In this case, the September 2008 VA examiner addressed the 
orthopedic components of the Veteran's disability, but 
entirely failed to evaluate its neurological aspects (i.e., 
sciatica, neuralgia, etc.).  Again, the Veteran's primary 
contention, and the opinion advanced by his private 
physician, is that the Veteran sustained neurological damage 
as a result of the epidural anesthesia.  The Veteran has 
credibly testified as to his apparent neurologic impairments 
of the lower extremities, which includes leg pain, weakness, 
tingling, numbness and dragging feet; additionally, multiple 
lay statements and medical statements submitted on his behalf 
also attest to such symptomatology.  These neurological 
complaints must be addressed and evaluated on remand. 

Perhaps most significant is that the VA examiner, while 
providing no diagnoses or opinions relating the Veteran's 
primary neurologic symptomatology, ultimately agreed with Dr. 
Slaughter's recommendation and found that "EMGs and nerve 
conduction studies" were in order.  To date, no such studies 
have been conducted.  

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for lumbosacral strain with sciatica.  
This consideration requires further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, as outlined in the directives below, the Veteran 
is entitled to a new VA examination.  Such examination should 
include the appropriate nerve conduction/EMG studies, and 
must address the Veteran's neurologic symptomatology and his 
contentions regarding the epidural anesthesia. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
VA examiner in the field of neurology.  
Request that the examiner review the 
claims file and note that review in the 
examination report.  The examiner is 
requested to specifically comment upon the 
following: 

a.	The examiner should provide a complete 
neurological evaluation of the 
Veteran's lumbosacral strain with 
sciatica, which has been variously 
diagnosed as sciatic neuralgia.  

b.	The evaluation should include a 
discussion of the Veteran's neurologic 
symptoms, including radiating leg pain, 
weakness, and numbness, and foot 
drops/dragging.   

c.	All indicated tests and studies should 
be performed and all manifestations of 
current a neurologic disability should 
be described in detail.  In particular, 
the Veteran should be scheduled for the 
appropriate nerve conduction studies, 
including an electromyleogram (EMG).  
If this test is unnecessary, please 
provide and explanation.

d.	The examiner should specifically 
consider/rule out a current diagnosis 
of adhesive arachonoiditis, as 
suggested by the Veteran's treating 
physician, Dr. Slaughter.  

e.	The examiner should provide his opinion 
as to whether the Veteran has any 
neurological disabilities in his 
back/legs.  If so, the examiner should 
opine to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently diagnosed neurologic 
disability was caused or aggravated by 
the surgery for the service-connected 
hernia, specifically addressing whether 
it is at least as likely as not that 
the epidural anesthesia caused such any 
diagnosed neurological disability?  

2. Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
lumbosacral strain with sciatica, claimed 
as lower extremity nerve damage.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


